Citation Nr: 1131049	
Decision Date: 08/23/11    Archive Date: 09/07/11

DOCKET NO.  00-14 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for loss of vision.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for residuals of a head injury.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for a hernia on the right.

8.  Entitlement to service connection for a toenail disorder, to include residuals of an ingrown toenail on the left foot.

9.  Entitlement to an evaluation in excess of 20 percent from July 21, 1998 to January 8, 2008 and in excess of 40 percent beginning January 9, 2008 for 
service-connected prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

It was contended on behalf of the Veteran in May 2011 that the Veteran is unemployable due to his service-connected disabilities.  The issue of service connection for heart disease as secondary to service-connected depression was also raised on behalf of the Veteran in May 2011.

Consequently, claims for service connection for heart disease on a secondary basis and for a total rating based on individual unemployability are raised and REFERRED to the RO for appropriate action.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran submits evidence of a medical disability and submits a claim for an increased disability rating with evidence of unemployability, VA must consider a claim for a total rating based on individual unemployability).
The Veteran served on active military duty from June 1955 to September 1957.  He also served during various periods of active duty for training (ACTDUTRA) and inactive duty for training (INACTDUTRA) in the Naval Reserves.

In January 2009 the Board of Veterans' Appeals (Board) remanded the issues on appeal to the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO) for additional development, to include examinations, an attempt to obtain any Social Security Administration (SSA) decision with supporting evidence, and an attempt to obtain ACTDUTRA and INACTDUTRA service dates.  

According to information received from SSA in March 2009, the Veteran's SSA folder had been destroyed and there were no other records available from SSA.  According to a June 2010 VA Memorandum, there was a formal finding on the unavailability of records for specific dates of ACTDUTRA and INACTDUTRA.  Consequently, the Board will adjudicate the service connection issues on appeal based on the available evidence of record.

VA examinations, with nexus opinions, were obtained in 2009 and 2010, and the service connection claims were denied in a March 2011 Supplemental Statement of the Case.  A March 2011 rating decision granted a 40 percent evaluation for prostatitis effective January 9, 2008.

Based on the above, including VA examinations and nexus opinions obtained and added to the claims files in 2009 and 2010, there has been substantial compliance with the January 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 




FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for service connection for loss of vision, a right knee disorder, residuals of a head injury, headaches, a right shoulder disability, a low back disorder, a hernia on the right, and a toenail disorder, as well as being advised of the relevant evidence to substantiate his increased rating claim; and he has otherwise been assisted in the development of his claims.

2.  The Veteran's statements that he has loss of vision, a right knee disorder, residuals of a head injury, headaches, a right shoulder disability, a low back disorder, and a hernia on the right due to service are non-competent, non-credible, non-probative evidence.

3.  The conclusions by VA examiners, based on physical examination and a review of the claims files, that the Veteran's loss of vision, right knee disorder, residuals of a head injury, headaches, right shoulder disability, low back disorder, and hernia are not due to service are competent, credible, and highly probative evidence.

4.  The Veteran does not have loss of vision that is causally related to service.

5.  The Veteran does not have a right knee disorder that is causally related to service or to service-connected left knee disorder.

6.  The Veteran does not residuals of a head injury that are causally related to service.

7.  The Veteran does not have headaches that are causally related to service.

8.  The Veteran does not have a right shoulder disorder that is causally related to service.

9.  The Veteran does not have a low back disability that is causally related to service.

10.  The Veteran does not a hernia on the right that is causally related to service.

11.  The Veteran has bilateral onychomycosis of the toenails, but not residuals of an ingrown left toenail, due to service.

12.  The Veteran's chronic prostatitis is primarily characterized by nocturia of four or fewer times prior to January 9, 2008 and of voiding at least five times at night beginning on January 9, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for loss of vision have not been met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303 (2010).

2.  The criteria for service connection for a right knee disorder have not been met on either a direct or secondary basis.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.310 (2010).

3.  The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303 (2010).

4.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303 (2010).



5.  The criteria for service connection for a right shoulder disability have not been met, nor may arthritis be presumed to have been incurred due to service.  38 U.S.C.A. §§ 101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.303, 3.307, 3.309 (2010).  

6.  The criteria for service connection for a low back disability have not been met, nor may arthritis be presumed to have been incurred due to service.  38 U.S.C.A. 
§§ 101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2010).

7.  The criteria for service connection for a hernia on the right have not been met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303 (2010).

8.  The criteria for service connection for bilateral onychomycosis of the toenails have been met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303 (2010).

9.  The criteria for the assignment of an evaluation in excess of 20 percent from July 21, 1998 to January 8, 2008 and in excess of 40 percent beginning January 9, 2008 for service-connected prostatitis have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7527 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided herein.  

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, because the VCAA did not become law until several years after the claims on appeal were originally adjudicated, the Veteran was not informed of the requirements needed to establish entitlement to service connection and to an increased rating until later in the claims process.    

However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  Letter were sent to the Veteran in June and November 2001 and in March 2009 that informed the Veteran of the requirements needed to establish entitlement to service connection and to an increased rating.  

In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical records were subsequently added to the claims files.  

The Veteran was informed in a March 2006 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA examinations and opinions were obtained in 2009 and 2010.

The Board concludes that all available evidence that is pertinent to the claims on appeal has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his personal hearings.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).  Given these matters of record, the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the September 2004 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  

The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).


Service Connection Claims

Law and Regulations

The Veteran seeks service connection for an eye disorder, a right knee disorder, residuals of a head injury, headaches, residuals of an ingrown toenail on the left foot, a low back disorder, a hernia on the right, and a right shoulder disability.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claims and that the appeals will be denied.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  


Certain chronic diseases, such as arthritis, may be service connected on a presumptive basis if manifested to compensable degree within a year following service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be granted for a disorder found to be proximately due to, or the result of, a service-connected disability, including on the basis of aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002 and Supp. 2010); 38 C.F.R. § 3.6(a) (2010).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury, but not disease, incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from a disease or injury incurred in, or aggravated, while performing ACDUTRA or from an injury, but not disease, incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Analysis

Loss of Vision

The Veteran's service treatment records do not reveal any complaints or findings of an eye disorder, including loss of vision; his uncorrected distant vision on separation evaluation in September 1957 was 20/20 bilaterally.  

The Veteran complained in February 1982 of blurred vision and conjunctivitis was diagnosed.  Decreased visual acuity was noted on periodic examination in April 1983.  

Private medical reports dated from June 1986 to August 1997 reveal that it was noted in June 1986 that the Veteran had been involved in a motor vehicle accident at his job as a newspaper truck driver, which resulted in his hitting his head on the windshield.  Since the accident, his complaints included vertigo and blurred vision; he denied problems prior to the accident.  The impression was post-concussion syndrome.  Loss of vision in the right eye was noted in January 1987, and evidence of optic atrophy was reported in April 1987.  The impressions in December 1987 included visual field defect secondary to either conversion reaction or malingering.

According to a December 1987 medical history report, the Veteran had had minor eye trauma in 1979 without sequelae.

VA treatment reports for March 1988 report a fracture of the right zygoma when he was hit in the face with a frying pan while working at a Winn-Dixie.

The diagnoses on service treatment records dated in June 1988 were myopia, presbyopia, and possible old optic atrophy.  The Veteran noted eye trouble on an October 1991 medical history report, and distant vision was reported to be corrected to 20/20, bilaterally, on examination in October 1991.

VA treatment records dated from August 1997 to February 2000 reveal a notation of glaucoma in October 1999.  The assessment in January 2000 was optic atrophy with possible ocular hypertension.

Bilateral optic atrophy was found on VA evaluation in December 2001.

The Veteran testified at his travel board hearing in September 2004 that something got in his eye while he was on the flight deck in service and that his optic nerves were injured during jaw surgery in 1988.  He also testified in support of his claim at the RO in January 2007.

Cataracts were noted in VA treatment records in January 2007.

The diagnoses on VA eye evaluation in November 2009 were optic atrophy of the eyes and cataracts.

The Veteran said on fee basis eye examination for VA purposes in August 2010 that he began having problems with blurred vision after surgery on his jaw around 1982.  It was noted that the Veteran's service treatment records and VA records were reviewed.  The diagnosis was in-service injury/event/trauma.  The examiner concluded that it was less likely as not that the Veteran's eye disorder was caused by service because of the Veteran's history of hypertension/coronary artery disease/diabetes mellitus/drug and alcohol addiction that were the most likely contributors to the Veteran's optic neuropathy.  

According to an October 2010 Addendum from the same optometrist that saw him in August 2010, in which it is noted that the claims files were not available, the Veteran had a near total peripheral visual filed constriction in the right eye; the examiner noted that the bilateral nature of the Veteran's ischemic optic neuropathy was most likely due to carotid artery disease and was complicated by the additional history of hypertension/diabetes mellitus/drug and alcohol abuse versus an injury or unilateral jaw surgery.

The above evidence does not show loss of visual acuity due to service.  The Veteran's vision was normal during active duty; the initial notation of an eye problem was not until February 1982 and there is no evidence that the optic atrophy noted in April 1987 is due to service.  In fact, it was noted in June 1986 that the Veteran had been in a motor vehicle accident while at work in which he had hit his head on the windshield and began having complaints of vertigo and blurred vision.  The nexus opinion and Addendum in 2010, which includes a rationale, are against the claim, and there is no nexus opinion on file in support of the claim.  According to this nexus opinion, which included review of the service records and VA records, the bilateral nature of the Veteran's optic neuropathy was more likely caused by the Veteran's multiple health problems than by an injury or unilateral jaw surgery.  Consequently, service connection for loss of vision is not warranted.


Right Knee

The Veteran's service treatment records do not reveal any complaints or findings of a right knee disorder, including on separation evaluation in September 1957.  

The Veteran complained of recurring right knee pain in May 1982.  

The Veteran testified at his travel board hearing in September 2004 that he had actually injured his left knee in service.  He did not testify in support of this claim at the RO in January 2007.

The Veteran's total left knee replacement was service connected by rating decision in August 2007 and assigned a 30 percent rating effective September 14, 2004.

On VA examination in December 2010, which included review of the claims files, the Veteran complained of pain, stiffness, and incoordination of the right knee.  Flexion of the knee was from 0 to 110 degrees with complaints of pain.  It was noted that X-rays of the right knee were normal.  Chondromalacia patella of the right knee was diagnosed.  The examiner concluded that the Veteran did not have a right knee disorder due to service or to service-connected left knee because it was consistent with the expected aging outcome and current orthopedic literature.

The above evidence does not show a right knee disorder due to service or to service-connected left knee disorder.  The Veteran did not have any right knee problem during active duty, and there is no evidence of a right knee injury during ACTDUTRA or INACTDUTRA.  In fact, according to the Veteran's September 2004 testimony, it was his left knee that was injured in service.  The only nexus opinion on file, which included review of the claims files and a rationale, is against the claim.  Consequently, service connection for a right knee disorder is not warranted.




Residuals of Head Injury and Headaches

The Veteran's service treatment records reveal that the Veteran complained of headaches in September 1955 and February 1956.  There were no complaints or findings related to headaches or residuals of a head injury on separation evaluation in September 1957.  

It was reported on an October 1967 medical history report that the Veteran had a history of head injury at age 13 with no current problem.  The Veteran complained of headaches in September and November 1978, and sinusitis was diagnosed in November 1978.  An August 1979 medical history record reports a head injury in the 1950s with no residual.  

Private treatment reports from June 1986 to August 1997 reveal that the Veteran complained in June 1986 of recurrent headaches, vertigo, and blurred vision after hitting his head on the windshield of the truck that he was driving; the diagnosis was post-concussion syndrome.  An electroencephalogram (EEG) was normal in October 1986.  The diagnosis in December 1987 was headaches likely secondary to post-concussion syndrome.  

According to these private treatment records, the Veteran was involved in a motor vehicle accident in July 1990 in which he complained of neck pain, and it was noted in March 1992 that the Veteran's vascular headaches were most likely secondary to cervical radiculopathy.  The Veteran said in September 1994 that his headaches were different than the posttraumatic headaches he had experienced in the past.  It was reported in August 1996 that the Veteran had been in a motor vehicle accident in July 1996 with complaints of headaches, neck, and shoulder pain.  The impressions included posttraumatic headaches.

According to a September 1999 statement from T. Zaman, M.D., the Veteran had recurring headaches.  The impression was migraine vs. sinus-related headaches.

VA treatment reports reveal the notation of migraine headaches.  It was noted in February 2000 that the Veteran complained of migraines times two months, since sustaining a head injury at home.  It was subsequently noted in February 2000 that the Veteran had paroxysmal hemicranias and not migraine headaches.

A VA neurological evaluation in December 2001 did not find any evidence of a neurological defect.

According to a January 2003 VA treatment report, the Veteran's history was suggestive of paroxysmal hemicranias and not migraine or cluster headaches.  

The Veteran testified at his travel board hearing in September 2004 that he incurred a head injury in service with residuals at the same time that he injured his back and shoulder.  He also testified in support of his claim at a RO hearing in January 2007.

A January 2006 CT of the brain did not reveal any acute pathology.

A VA neurological evaluation was conducted in February 2008, which included review of the claims files.  Migraine headaches were diagnosed.  The examiner concluded that, because there was no documentation of headaches in service, they were most likely not due to service.

Migraine headaches were diagnosed on neurological evaluation for VA purposes in November 2009.

According to a November 2010 VA neurological evaluation, which included review of the claims files, there was no evidence of head injury residuals.

The above evidence does not show residuals of a head injury or chronic headaches due to service.  No notation of a head injury or of chronic headaches was reported on separation evaluation in September 1957, and there is no evidence of a head injury during ACTDUTRA or INACTDUTRA.  The post-service evidence of chronic headaches is after the Veteran was in a motor vehicle accident in 1986 and hit his head on the windshield and post-concussion syndrome was diagnosed.  In fact, the diagnosis in December 1987 was headaches likely secondary to post-concussion syndrome.  The nexus opinion on file, in February 2008,which included review of the claims files and a rationale, is against the claim.  Consequently, service connection for residuals of a head injury and for headaches is not warranted.

Right Shoulder

The Veteran's service treatment records do not reveal any complaints or findings of a right shoulder disorder, including on separation evaluation in September 1957.  

Private treatment reports for August 1996 reveal that the Veteran was in a motor vehicle accident in July 1996 with complaints that included right shoulder pain; the impressions included right shoulder dysfunction.  An MRI of the right shoulder showed capsular hypertrophy of the acromioclavicular joint.

VA treatment records reveal that X-rays of the right shoulder in December 1998 showed mild osteoarthritis.  

According to a September 1999 report from Dr. Zaman, the Veteran had a right shoulder disability secondary to an old service-related injury.

Right shoulder tendonitis was noted in VA treatment reports in February 2000.  
X-rays of the right shoulder in May 2000 revealed findings consistent with calcific tendonitis.

Rotator cuff tendonitis of the right shoulder was found on VA orthopedic evaluation in December 2001.  

The Veteran testified at his travel board hearing in September 2004 that he injured his right shoulder during a Naval exercise in service when he was thrown into the water and landed on his shoulder.  He also testified in support of his claim at a RO hearing in January 2007.

VA treatment records for September 2006 reveal complaints of chronic shoulder and neck problems; bilateral shoulder pain with rotator cuff strain was diagnosed.

The impression on VA evaluation in February 2008 was chronic right shoulder pain likely secondary to rotator cuff tendonitis and acromioclavicular osteoarthritis.  The examiner concluded that it was at least as likely as not that the Veteran's right shoulder condition was a result of the Veteran's service-connected right arm injury in April 1957.  After subsequent review of the pertinent evidence, a July 2008 Addendum from the same examiner who wrote the February 2008 opinion is to the effect that the Veteran's current right shoulder disability began after a motor vehicle accident in the 1990's and is not at least as likely as not the result of service.

It was noted on VA evaluation in December 2010, after review of the claims files, that the Veteran complained of pain and stiffness of the right shoulder.  X-rays of the right shoulder showed osteoarthritis and a possible rotator cuff tear.  Impingement syndrome of the right shoulder was diagnosed, and the examiner concluded that the Veteran's shoulder disorder was, based on the relevant medical literature, related to the normal aging process.

The above evidence does not show a right shoulder disability due to service.  The Veteran's upper extremities were normal on separation examination in September 1957 and there is no evidence of a right shoulder disability during ACTDUTRA or INACTDUTRA.  In fact, the evidence shows that the Veteran did not begin to complain of a right shoulder problem until after a motor vehicle accident in July 1996; an MRI of the right shoulder in August 1996 showed capsular hypertrophy of the acromioclavicular joint.  Although a VA examiner initially provided a positive nexus opinion in February 2008, an Addendum was provided in July 2008 in which the examiner concluded after further review that there was no causal connection between the Veteran's current right shoulder disorder and service.  Consequently, service connection for a right shoulder disability is not warranted.

Low Back

The Veteran's service treatment records do not reveal any complaints or findings of a low back disorder, including on separation evaluation in September 1957.  

The Veteran complained of back pain in February 1979, and the assessment was myositis of the right back.  

Private treatment records for November 1990 reveal that the Veteran was in a motor vehicle accident in July 1990 with complaints of pain in the neck and low back.  The impressions included lumbosacral strain syndrome.  

Private treatment records for July 1996 reveal that X-rays of the low back showed mild spondylosis.

The Veteran testified at his travel board hearing in September 2004 that he incurred a low back injury in service at the same time that he injured his back and other areas of his body during a Naval exercise.  He also testified in support of his claim at a RO hearing in January 2007.

It was noted on VA orthopedic evaluation in December 2010, which included review of the claims files, that X-rays of the lumbar spine showed degenerative joint and degenerative disc disease.  The diagnosis was lumbar disc disease with moderate mechanical low back pain.  After review of the claims files and examination of the Veteran, the examiner noted the long gap after service without low back treatment or complaint and concluded that, based on the relevant medical literature, the Veteran's low back disorder was consistent with the normal aging process and was not due to service.

The above evidence does not show a low back disorder due to service.  The Veteran's spine was normal on separation examination in September 1957 and there is no evidence of a low back injury during ACTDUTRA or INACTDUTRA.  Although myositis of the low back was noted in February 1979, there were no subsequent complaints or findings until after a motor vehicle accident in July 1990.  Moreover, the only nexus opinion on file, in December 2010, which included review of the claims files and physical examination of the Veteran, is against the claim because of the long gap between service and post-service disability and because the findings are indicative of the aging process.  Consequently, service connection for a low back disability is not warranted.
Hernia

The Veteran's service treatment records do not reveal any complaints or findings of a hernia, including on separation evaluation in September 1957.  

The diagnoses on VA treatment records for February 2000 included a hernia.

There was no evidence of a hernia on VA genitourinary evaluation in December 2001.

The Veteran testified in September 2004 and January 2007 that he did not remember any hernia problem in service but he did not specifically withdraw this issue.  

The assessments on genitourinary evaluation in November 2009 were small prostate, low PSA, and low postvoid residual.

According to the December 2010 VA neurological examination, which included review of the claim files, there was no evidence of a right-sided hernia.

The above evidence does not show a hernia due to service.  The Veteran's genitourinary system was normal on separation examination in September 1957 and there is no evidence of a hernia during ACTDUTRA or INACTDUTRA.  In fact, the Veteran does not appear to be claiming that he incurred a hernia on the right due to service, and examinations in December 2001 and December 2010 did not show any hernia.  However, this issue has not been formally withdrawn.  Consequently, service connection for a hernia on the right is not warranted.

Toenail Disorder

The Veteran is currently service connected for bilateral tinea pedis.

The Veteran's service treatment records reveal an ingrown toenail on the left foot in January 1956.  There were no relevant complaints or findings on separation evaluation in September 1957.  

Onychomycosis of the toenails was noted in VA treatment records dated in April 2001.  

The Veteran testified at his travel board hearing in September 2004 that he was treated for a toe condition in service.  He testified in January 2007 that he wore boots that were too tight in service.  

It was reported in March 2005 that the Veteran had painful elongated toenails times ten.  Onychomycosis was diagnosed on VA evaluation in November 2005.

VA skin examination in February 2008 revealed nearly completely elevated free new left big toenail.  After examination of the Veteran and review of the claims files, the diagnoses in February 2008 included onychomycosis of all toenails, which was noted to be causally related to service.  The examiner also said that the ingrown toenail noted in service was not related to the current onychomycosis.

The diagnosis on VA skin evaluation in November 2010 was normal left big toenail.  

The Veteran is currently service connected for bilateral tinea pedis.  After review of the claims files and examination of the Veteran in February 2008, the examiner concluded that the Veteran's bilateral onychomycosis of the toenails is causally related to service.  Consequently, service connection for bilateral onychomycosis of the toenails is granted.  However, because it was noted in February 2008 that the Veteran's left big toenail had grown out and was unrelated to his onychomycosis, service connection for residuals of an ingrown toenail on the left foot is denied.




Conclusions

The Board has considered the Veteran's contentions in this case.  While the Veteran is competent to talk about his loss of vision, right knee disorder, residuals of a head injury, right shoulder disability, low back disability, and hernia, he is not competent to opine that any of these disabilities are due to service and his contentions of a causal connection are not credible.  Laypersons are not competent to provide evidence in complex medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  There were no pertinent complaints or findings noted in service, and there is no nexus opinion on file in favor of any of these claims.  Therefore, service connection for loss of vision, right knee disorder, residuals of a head injury, a right shoulder disability, a low back disability, and a hernia is denied.  Although the Veteran is competent and credible to talk about his headaches, the more probative evidence on file shows that his chronic headaches did not start until after his motor vehicle accidents, which occurred after service.

The Board notes contentions on behalf of the Veteran in May 2011 that the December 2010 nexus opinions against the claims for service connection for low back, right knee, and right shoulder disabilities are inadequate because the examiner denied the claims based on a lack of documentation of ongoing complaints reported by the Veteran immediately following service.  The Board would point out, however, that the examiner reviewed the claims files and that these opinions were based on several factors, including the lack of evidence of disability during service and the lack of evidence of disability soon after discharge.  For example, the examiner noted that the Veteran did not have a right knee disorder due to service or to service-connected left knee because his right knee problem was consistent with the expected aging outcome and current orthopedic literature.  Consequently, the Board finds these VA examinations relevant and adequate in helping to adjudicate the issues of service connection for low back, right knee, and right shoulder disabilities.

The Board has also considered the doctrine of reasonable doubt in reaching this decision; however, as the preponderance of the evidence is against the service connection claims discussed above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Rating Claim

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2009).  

The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

Schedular Criteria

Disabilities rated under Diagnostic Code 7527 are rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2010).  

Voiding dysfunctions are rated as urine leakage (voiding dysfunction), urinary frequency, or obstructed voiding, under 38 C.F.R. § 4.115a.  Urine leakage requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent rating; urine leakage requiring the wearing of absorbent materials which must be changed two to four times a day warrants a 40 percent rating; and urine leakage requiring the wearing of absorbent materials which must be changed more than four times a day warrants a maximum 60 percent rating.  Urinary frequency with a daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent rating; while urinary frequency resulting in daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent rating; and urinary frequency resulting in daytime voiding interval of less than one hour, or; awakening to void five or more times per night warrants a maximum 40 percent rating.  Id. 

A 10 percent rating is warranted for obstructive voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of: (1) post void residuals greater than 150cc; (2) uroflowmetry showing markedly diminished peak flow rate (less than 10cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months. A maximum 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  Id.
A 10 percent rating is assigned for urinary tract infections with long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  A 30 percent rating is assigned for urinary tract infections involving recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times a year) and/or requiring continuous intensive management.  Id.

Analysis

The Veteran has contended that his service-connected prostatitis is more severe than currently evaluated.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and the appeal will be denied.

The Veteran was service connected for prostatitis by rating decision in June 1966 and assigned a 0 percent rating effective January 6, 1966.  A claim for increase was received by VA in July 1998, and the rating for prostatitis was increased to 20 percent by rating decision in August 2007, effective March 21, 2007.  The Veteran continued his appeal.  A March 2011 rating decision granted a 40 percent evaluation for prostatitis effective January 9, 2008.  

Recurrent chronic prostatitis was diagnosed on VA evaluation in January 2000.  

VA treatment records for January 2002 reveal complaints of nocturia 5-6 times a night and daytime frequency of 6-7 times, with hesitancy and weak flow.  He complained in July 2003 that he continued to have nocturia 3-4 times.  The Veteran noted nocturia of 1-2 times in September 2003 and April 2004.  

The Veteran testified at his travel board hearing in September 2004 that he had frequent urination, three times a night.  He also testified in support of his claim at a RO hearing in January 2007.

VA treatment records for February 2005 reveal complaints of nocturia twice a night.  The Veteran noted nocturia times one and no daytime leakage in January 2006.  Urology clinic records for October 2005 reveal complaints of nocturia 2-3 times a night with moderate urgency during the day.  It was noted in January 2007 that the Veteran still had some urgency but that his nocturia had decreased.

On VA evaluation in March 2007, it was noted that the Veteran was taking medications for his urinary condition, although there was no significant response of urinary symptoms to the medications.  He had nocturia 2-3 times with very good volume.  He did not wear any protective pads or diapers and only rarely had to change his clothes.  Once in a while he wet his pajamas at night.  The Veteran claimed persistent pyuria and a history of urinary tract infections.  It was noted that a urine culture in October 2005 was negative and that a urinalysis in March 2007 was clear.  The Veteran's prostate was small and nontender, with low PSA.  The assessment was prostate.  The examiner noted that the Veteran had significant and ongoing urgency, frequency, and nocturia, with occasional urgency incontinence.

VA treatment records dated on January 9, 2008 reveal complaints of nocturia 4-5 times a night without recent dysuria or hematuria; his stream was described as ok.  There was no incontinence.

The Veteran complained on VA genitourinary evaluation in November 2009 of nocturia 5-6 times, without enuresis; he used a urinal close to his bed but no protection.  The Veteran said that he had daytime frequency every 20 minutes, with urgency and urinary incontinence; he often had to urinate outdoors due to urgency incontinence.  He changed his underwear 3-4 times a day and changed his pants 2 times a day.  It was noted that a urinalysis in July 2009 was clear; a urinalysis in November 2009 was cloudy with 1+ bacteria.  He did not give a history of infection and he did not wear protection during the day.  The assessments were small prostate, low PSA, and low postvoid residual.  It was noted that the Veteran's lower urinary tract symptoms were most likely due to diabetes mellitus, polydipsia, and polyuria.  He had a history of sterile polyuria, which previously had responded to medication, which had recurred.

On VA genitourinary evaluation in November 2010, the Veteran noted urgency with a daytime voiding interval of 1-2 hours and 5 or more voidings per night.  There was no history of urinary tract infections and no urinary leakage, hematuria, or urethral discharge.  Bladder and urethra examinations were normal.  The diagnosis was recurrent prostatitis.  The Veteran's prostatitis did not affect his usual daily activities.

To warrant an increased rating for the Veteran's prostatitis under Diagnostic Code 7527, the Veteran's symptomatology would need to meet the schedular criteria for voiding dysfunction or urinary tract infection, whichever is predominant.  As there is no evidence of recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times a year) and/or requiring continuous intensive management prior to January, 2008, and because the Veteran's predominant symptomatology involves urinary frequency, the Veteran's service-connected prostatitis is rated for voiding dysfunction.

As the Veteran does not use an appliance, wear absorbent materials, or have urinary retention requiring intermittent or continuous catheterization, there would need to be evidence of daytime voiding intervals of less than one hour or that the Veteran awakened to void five or more times a night in order to warrant a rating in excess of 20 percent prior to January 9, 2008 for voiding dysfunction.  

Although he complained in January 2002 of nocturia 5-6 times a night and daytime frequency of 6-7 times, this appears to be a one-time increase, as all other notations prior to January 2008, which include a number of visits from July 2003 to March 2007, reveal complaints of nocturia of 3-4 times or fewer.  Consequently, a rating in excess of 20 percent is not warranted for prostatitis prior to January 9, 2008.

A rating of 40 percent was granted effective January 9, 2008 because the Veteran was seen that day with complaints of nocturia 4-5 times a night.  This rating is the maximum rating assigned for urinary frequency.  To warrant a rating in excess of 40 percent, there would need to be evidence of urinary dysfunction requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times a day.  However, as noted above, the Veteran does not use an appliance or wear absorbent materials.  Consequently, a rating in excess of 40 percent is not warranted for prostatitis beginning  January 9, 2008.

As previously noted, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran is competent to report his prostatitis symptoms, which include frequent urination.  His complaints are competent and credible.  The Veteran's complaints have been considered; however, the assigned percentage ratings are based on the elements noted in the rating schedule, as discussed above.  The evidence does not show the severity required for a higher schedular rating based on the applicable symptomatology.   

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain symptomatology of the service-connected disorder at issue, such as more frequent voiding, but the medical evidence reflects that this symptomatology is not present in this case.  See 38 C.F.R. § 4.1 (2010).

The medical findings do not indicate that the Veteran's prostatitis causes "marked" interference with employment.  In fact, it was noted in December 2010 that the Veteran's prostatitis did not affect his usual daily activities.  There is also no evidence of frequent periods of hospitalization due to the service-connected disorder.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for the right ankle disability pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 
The Board has considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the increased rating claim on appeal, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for loss of vision is denied.  

Service connection for a right knee disorder is denied.  

Service connection for residuals of a head injury is denied.  

Service connection for headaches is denied.  

Service connection for a right shoulder disorder is denied.  

Service connection for a low back disorder is denied.  

Service connection for a hernia on the right is denied.

Service connection for bilateral onychomycosis of the toenails is granted.

An evaluation in excess of 20 percent from July 21, 1998 to January 8, 2008 and in excess of 40 percent beginning January 9, 2008 for service-connected prostatitis is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


